Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments
Applicant’s arguments/remarks, see 5, filed 12/20/2021, with respect to 35 U.S.C 103 rejection of independent Claim 15, have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 15 - 20 has been withdrawn. 

Applicant's arguments/remarks filed 12/20/2021, with respect to 35 U.S.C 103 rejection of independent Claims 1 and 8, have been fully considered but they are not persuasive. 
In response to applicant’s arguments/remarks, regarding 35 U.S.C. 103 rejection of Claim 1 with respect to Stanley reference, see 2nd – last ¶s of Page # 11, generally stating that Stanley fails to disclose “multiple media delivery subsystems each configured 
Examiner interprets the limitation “media delivery subsystems” as parts/components/devices that are part of a system. On the other hand, ¶ 0054 of Stanley describes as follows: “It should be noted here that although the foregoing uses the term "editing suite", the skilled person would appreciate that some broadcasters have dedicated facilities (i.e. Stanley’s system may include multiple dedicated facilities, and each dedicated facility can perform functions associated with “editing suite”, e.g. transmitting prioritization metadata [i.e. temporal priority messages] to camera 200). Therefore, examiner maps the dedicated facilities of Stanley to the applicant’s “the plurality of media delivery subsystems”, and the dedicated facilities may transmit prioritization metadata [i.e. temporal priority messages] to camera 200 (i.e. many to one configuration) (see S522 – Fig. 5, ¶ 0058 – 0059 and ¶ 0074).  As the result, the camera 200 is mapped to the applicant’s “the media distribution device”.
Therefore, Stanley discloses: 
the plurality of media delivery subsystems each configured to transmit temporal priority messages to the media distribution device (i.e. dedicated facilities [i.e. plurality of media delivery subsystems] may send/transmit prioritization metadata [i.e. temporal priority messages] to camera 200 [i.e. media distribution device]; Note that, as described above, each dedicated facility has functions associated with editing suite) (Fig. 1, S522 – Fig. 5, ¶ 0054, ¶ 0059 and ¶ 0074).
st ¶ of Page # 12, stating that “…Thus, the camera can arguably be mapped to the distribution device….But the camera cannot both be mapped to both the applicant’s claimed media delivery subsystems and the applicant’s claimed media distribution system”, the examiner respectfully disagree.
In the last limitation of the Claim 1, the claim elements “one media delivery subsystem” and “another media delivery subsystem” do not refer back to “the plurality of media delivery subsystems”. For example, the limitation does not describe “one media delivery subsystem of the plurality of media delivery subsystems” and “another media delivery subsystem of the plurality of media delivery subsystems”. In other words, the claim elements “one media delivery subsystem” and “another media delivery subsystem” are not tied to “the plurality of media delivery subsystems” described above. Therefore, it is reasonable to interpret the claim elements “one media delivery subsystem” and “another media delivery subsystem” as parts/components/devices that are part of the system as described above.
Therefore, the examiner respectively maps Stanley’s memory 220 [i.e. which is a part of the system] of camera 200 to the applicant’s “one media delivery subsystem”, Stanley’s dedicated facility to the applicant’s “another media delivery subsystem”, and camera 200 to the applicant’s “the media distribution device”.
Therefore, Stanley discloses:
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. camera 200 [i.e. media distribution device] may manage transfers of footages [i.e. broadcast content]; For example, camera 200 may 
In response to applicant’s arguments/remarks, see last ¶ of page 12, stating that “there are not multiple studios sending messages to the camera…..In fact, Stanley disclose only one studio and one priority for a media item”, the examiner respectfully disagree. As described above, Stanley in ¶ 0054 describes that “..foregoing uses the term "editing suite", the skilled person would appreciate that some broadcasters have dedicated facilities” (i.e. Stanley’s system may include multiple dedicated facilities [i.e. plurality of media delivery subsystems], and each dedicated facility can perform functions associated with “editing suite”, e.g. transmitting prioritization metadata [i.e. may transmit temporal priority messages] to camera 200).
In response to applicant’s arguments/remarks, see 1st ¶ of page 13, stating that Stanley fails to disclose “the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages”, the examiner respectfully disagree. As described above, Stanley discloses:
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. camera 200 [i.e. media distribution device] may manage transfers of footages [i.e. broadcast content]; For example, camera 200 may 
In response to applicant’s arguments/remarks, see 5th ¶ of page 13, regarding independent Claim 8, stating that cited references do not disclose “manage transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message”, the examiner respectfully disagree.
Syed discloses: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message (i.e. iPPG [i.e. the first media delivery subsystem] may manage to transfer the content entity [i.e. broadcast content] of the messages to iExciter [i.e. the second media delivery subsystem] in accordance with the priority information parsed from control entity of the messages [i.e. in accordance with the temporal priority messages] received from ASP 102) (¶ 0050 and ¶ 0073).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 14-17 and 20 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9800636. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-17 of US Patent No. 9800636 anticipated the Claims 1-6, 8-10, 14-17 and 20 of the instant application.
Claims 1-6, 8-10, 14-17 and 20 rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 9800636 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. For example, independent claims of instant application are anticipated by the claims of US Patent No. 9800636 as follows:
A system comprising: a plurality of media delivery subsystems coupled to each other via a communications network, the plurality of media delivery subsystems configured to transfer broadcast content among themselves; a media distribution device 
the plurality of media delivery subsystems configured to transmit temporal priority messages to the media distribution device, each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem (i.e. the plurality of media delivery devices configured to: determine, based at least in part on the preview message and on broadcast schedules used by the plurality of media delivery devices, an independent temporal priority of each of the plurality of media files transmitted by the media distribution device; transmit independent temporal priority feedback messages to the media distribution device indicating an independent temporal priority of each of the plurality of media files) (Claim 1 of US Patent No. 9800636); and 
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. the media distribution device further configured to: determine an order of transmission for each of the plurality of media files based on a comparison between the estimated temporal priority and the independent temporal priority of each of the plurality of media files; and transmit the media files to the plurality of media delivery devices in the order of transmission) (Claim 1 of US Patent No. 9800636).
In addition, dependent Claims 11-12 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims of U.S. Patent No. 9800636 in view of Nakao (US PG PUB 20110022684), hereinafter "Nakao".
The claims of U.S. Patent No. 9800636 fails to explicitly disclose the following limitations of Claims 11-12 and 18-19: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata and transmitting the media items in at least a first chunk of data; and transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data.
However, on the other hand, Nakao discloses the limitations: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. the broadcast contents may be transferred from source server [i.e. first media delivery subsystem] to recording server [i.e. second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052); and 
further comprising: transmitting the media items in at least a first chunk of data; and transmitting the associated metadata in at least a second chunk of data different from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the claims of U.S. Patent No. 9800636 to include the feature for managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata and transmitting the media items in at least a first chunk of data; and transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data as taught by Nakao so that the media delivery subsystems may transfer the broadcast contents segmented into chunks at high speed using parallel transfer method (Abstract and ¶ 0004).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US PG PUB 20030084108), hereinafter "Syed", in views of Nakao (US PG PUB 20110022684), hereinafter "Nakao", further in view of Stanley et al. (US PG PUB 20130120570), hereinafter "Stanley".
Regarding Claim 1, Sayed discloses:
A system (i.e. a system comprising a plurality of service providers ASPs 102/115, a plurality of iPPG 104 and a plurality of iExciters 106) (Fig. 1 and ¶ 0037) comprising: 
a plurality of media delivery subsystems coupled to each other via a communications network (i.e. the system may comprise content provider ASP 102 and multiple iPPGs 104 [i.e. a plurality of media delivery subsystem], coupled via communication network) (102, 106 & 115 – Fig. 1, ¶ 0016, ¶ 0053 and ¶ 0037), 
a media distribution device coupled to the plurality of media delivery subsystems via the communications network (i.e. content provider ASP 102 [i.e. a media distribution device] is connected/coupled to the multiple iPPGs 104 [i.e. the plurality of media delivery subsystems] via the communication network) (¶ 0037 and ¶ 0052).
However, Syed does not explicitly disclose:

On the other hand, in the same field of endeavor, Nakao teaches:
the plurality of media delivery subsystems configured to transfer broadcast content among themselves (i.e. servers, e.g. source servers and recording servers [i.e. the plurality of media delivery subsystems] associated with corresponding broadcast stations may transfer broadcast content among themselves; For example, the broadcast contents may be transferred from source server to recording server and vice versa) (¶ 0013 – 0015 and ¶ 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Syed to include the feature wherein the plurality of media delivery subsystems configured to transfer broadcast content among themselves as taught by Nakao so that the media delivery subsystems may transfer the broadcast contents at high speed using parallel transfer method (Abstract and ¶ 0004).
However, the combination of Syed and Nakao does not explicitly disclose:
the plurality of media delivery subsystems each configured to transmit temporal priority messages to the media distribution device, each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem that transmitted the temporal priority message, wherein a particular temporal priority indicates a time- related priority for transmitting a particular media item to a particular media delivery subsystem; and the media distribution device configured to 
On the other hand, in the same field of endeavor, Stanley teaches:
the plurality of media delivery subsystems each configured to transmit temporal priority messages to the media distribution device i.e. dedicated facilities [i.e. plurality of media delivery subsystems] may send/transmit prioritization metadata [i.e. temporal priority messages] to camera 200 [i.e. media distribution device]; Note that, as described above, each dedicated facility has functions associated with editing suite) (Fig. 1, S522 – Fig. 5, ¶ 0054, ¶ 0059 and ¶ 0074), 
each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem that transmitted the temporal priority message (i.e. prioritization metadata [i.e. each temporal priority message], which includes upload priority levels [i.e. temporal priority] indicating the order of upload for footages [i.e. media item], is  transmitted from a dedicated facility [i.e. an individual media delivery subsystem], wherein the priority is chosen by operator of the dedicated facility [i.e. from a perspective of an individual media delivery subsystem] of the editing suite that transmitted  the prioritization metadata [i.e. temporal priority message]) (¶ 0054 and ¶ 0071 - 0072), 
wherein a particular temporal priority indicates a time- related priority for transmitting a particular media item to a particular media delivery subsystem (i.e. the broadcast quality footage or clip [i.e. a particular media item] is placed in the order of priority [i.e. a particular temporal priority] within the queue so that footage and/or clips having a high priority are sent first [i.e. indicates a time- related priority for transmitting a 
the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages (i.e. camera 200 [i.e. media distribution device] may manage transfers of footages [i.e. broadcast content]; For example, camera 200 may place footages [i.e. broadcast content] in priority order so that footages [i.e. broadcast content] may be transferred from memory 220 [i.e. one media delivery subsystem] of camera 200 to dedicated facility [i.e. another media delivery subsystem] / editing suite 300 of TV studio 280  in priority order [i.e. in accordance with the temporal priority messages]) (S524 & S526 – Fig. 5 and ¶ 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Syed and Nakao to include the feature wherein the plurality of media delivery subsystems configured to transmit temporal priority messages to the media distribution device, each temporal priority message indicating a temporal priority of a media item from a perspective of an individual media delivery subsystem, wherein a particular temporal priority indicates a time- related priority for transmitting a particular media item to a particular media delivery subsystem; and the media distribution device configured to manage transfers of broadcast content from one media delivery subsystem to another media delivery subsystem in accordance with the temporal priority messages as taught by Stanley so that receiving side, i.e. second media delivery subsystem, may specify the priority at which the media items should be transferred (¶ 0044).

Regarding Claim 2, Syed, Nakao and Stanley discloses, in particular Syed teaches:
in response to receiving, at a receiving media delivery subsystem, a first media item transmitted from a source media delivery subsystem, automatically populating the first media item transferred from a first media delivery subsystem to another media delivery subsystem into a broadcast playlist (i.e. in response to receiving, by iPPG 600 [i.e. a receiving media delivery subsystem], messages including content [i.e. a first media item] transmitted from ASP 102 [i.e. a source media delivery subsystem], the information/content [i.e. the first media item transferred from a first media delivery subsystem] is parsed from the messages and placed/populated them into the scheduled outbound queue destined for the broadcast network [i.e. another media delivery subsystem into a broadcast playlist]) (Fig. 6 and ¶ 0049 – 0050).

Regarding Claim 3, Syed, Nakao and Stanley discloses, in particular Syed teaches:
the media distribution device is further configured to make an initial transfer of particular broadcast content to a first media distribution device (i.e. ASP [i.e. the media distribution device] submits information 512 [i.e. an initial transfer of particular broadcast content], then iPPG 500 routes the ASP 502 request [i.e. an initial transfer of particular broadcast content] to other networked iPPG [i.e. a first media distribution device]) (¶ 0047 and ¶ 0070); and 



Regarding Claim 4, Syed, Nakao and Stanley discloses, in particular Syed teaches:
wherein: the media distribution device is further configured to transfer, to the first media distribution device, metadata associated with the particular broadcast content, the metadata configured to limit redistribution of the particular broadcast content (i.e. the ASP 102 [i.e. the media distribution device] is able to route the content/message to selective iPPG [i.e. the first media distribution device]; control entity of the message [i.e. metadata associated with the particular broadcast content] may include the field “Periodicity” which refers to the number of times [i.e. limit] the content is to be transmitted/redistributed [i.e. to limit redistribution of the particular broadcast content]) (¶ 0039 - 0040).




wherein: a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem by copying a data file including a media asset to a mapped network address corresponding to the second media delivery subsystem (i.e. the broadcast contents may be transferred from source server [i.e. a first media delivery subsystem] to recording server [i.e. a second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then the control unit 11 in the source server 20 allocates data pieces of the MXF file sequentially [i.e. by copying a data file including a media asset to a mapped network address]) (¶ 0051 - 0052).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 6, Syed, Nakao and Stanley discloses, in particular Stanley teaches:
a first media delivery subsystem is configured to transfer broadcast content to a second media delivery subsystem in accordance with a temporal priority message associated with the second media delivery subsystem (i.e. camera 200 [i.e. a first media delivery subsystem] may receive, from prioritization server 310 [i.e. a second media 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 7, Syed, Nakao and Stanley discloses, in particular Nakao teaches:
wherein: managing transfers of broadcast content from one media delivery subsystem to another media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. MXF file of broadcast content is transferred from a source server [i.e. one media delivery subsystem] to a recording server [i.e. another media delivery subsystem]; MFX file may include partitions [i.e. chunks] of data including video/sound frames [i.e. media items] and metadata header [i.e. associated metadata]) (Fig. 3, ¶ 0015 and ¶ 0040).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Claim 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in views of Stanley further in views of Syed.
Regarding Claim 8, Nakao discloses:
A method comprising: 
transferring broadcast content from a media distribution device to a first media delivery subsystem (i.e. source server [i.e. a media distribution device] may transfer broadcast content to recording server [i.e. a first media delivery subsystem]) (¶ 0013 – 0015 and ¶ 0022), 
wherein the broadcast content includes a media item (i.e. the broadcast content may be video and/or sound data [i.e. a media item]) (Fig. 3 and ¶ 0028).
However, Nakao does not explicitly disclose:
receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem, and wherein a particular temporal priority indicates a time-related priority for transmitting a particular media item to the second media delivery subsystem.
On the other hand, in the same field of endeavor, Stanley teaches:
receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem (i.e. camera 200 [i.e. media distribution device] may receive, from prioritization server 310 [i.e. a second media delivery subsystem], metadata [i.e. a temporal priority message] including the priority at which content stored within the camera 200 should be uploaded; Note that the priority indicates temporal priority; For 
wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem (i.e. the metadata [i.e. a temporal priority message] includes the priority at which content [i.e. the media item] stored within the camera 200 should be uploaded, and that priority is set by [i.e. from a perspective of] the prioritization server [i.e. the second media delivery subsystem]) (¶ 0044), and
wherein a particular temporal priority indicates a time-related priority for transmitting a particular media item to the second media delivery subsystem (i.e. the broadcast quality footage or clip [i.e. a particular media item] is placed in the order of priority [i.e. a particular temporal priority] within the queue so that footage and/or clips having a high priority are sent first [i.e. indicates a time- related priority for transmitting a particular media item] to editing suite 300 of TV studio 280 [i.e. a particular media delivery subsystem]) (S524 – Fig. 5 and ¶ 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao to include the feature for receiving, at the media distribution device, a temporal priority message from a second media delivery subsystem, wherein the temporal priority message indicates a temporal priority of the media item from a perspective of the second media delivery subsystem, wherein a particular temporal priority indicates a time-related priority for transmitting a particular media item to the second media delivery subsystem 
However, the combination of Nakao and Stanley does not explicitly disclose:
managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message.
On the other hand, in the same field of endeavor, Syed teaches:
managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message (i.e. iPPG [i.e. the first media delivery subsystem] may manage to transfer the content entity [i.e. broadcast content] of the messages to iExciter [i.e. the second media delivery subsystem] in accordance with the priority information parsed from control entity of the messages [i.e. in accordance with the temporal priority messages] received from ASP 102 [i.e. the media distribution device]) (¶ 0050 and ¶ 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao and Stanley to include the feature for managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem in accordance with the temporal priority message as taught by Syed so that the media items may be transferred to the receiving side according to the order specified in the temporal priority message (¶ 0050 and ¶ 0073).



wherein: transferring broadcast content to the first media delivery subsystem includes transferring metadata associated with the broadcast content, the metadata configured to limit redistribution of the broadcast content (i.e. the iPPG [i.e. the media distribution device] is able to route the content/message to selective iPPG [i.e. the first media distribution device]; control entity of the message [i.e. metadata associated with the particular broadcast content] may include the field “Periodicity” which refers to the number of times [i.e. limit] the content is to be transmitted/redistributed [i.e. to limit redistribution of the particular broadcast content]) (Fig. 9 and ¶ 0073).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Regarding Claim 10, Nakao, Stanley and Syed disclose, in particular Nakao teaches:
wherein: transmitting the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes copying a data file including a media asset to a mapped network address corresponding to the second media delivery subsystem (i.e. the broadcast contents may be transferred from source server [i.e. first media delivery subsystem] to recording server [i.e. second media delivery subsystem]; the recording server 10 sets address information of the transceiver TR1 in the source server 20 and the transceiver TR1 in the recording server 10 for the channel C1 [i.e. a mapped network address corresponding to the second media delivery subsystem], then 

Regarding Claim 11, Nakao, Stanley and Syed disclose, in particular Nakao teaches:
wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing transfers of chunks of data including media items and associated metadata (i.e. MXF file of broadcast content is transferred from a source server [i.e. first media delivery subsystem] to a recording server [i.e. second media delivery subsystem]; MFX file may include partitions [i.e. chunks] of data including video/sound frames [i.e. media items] and metadata header [i.e. associated metadata]) (Fig. 3, ¶ 0015 and ¶ 0040).

Regarding Claim 12, Nakao, Stanley and Syed disclose, in particular Nakao teaches:
further comprising: transmitting the media items in at least a first chunk of data (i.e. video/sound frames [i.e. media items] are placed in body partition [i.e. a first chunk of data] for transmission) (Fig. 3 and ¶ 0040); and 
transmitting the associated metadata in at least a second chunk of data different from the at least a first chunk of data (i.e. the associated metadata is placed in the header 

Regarding Claim 14, Nakao, Stanley and Syed disclose, in particular Syed teaches:
wherein: managing transmission of the broadcast content from the first media delivery subsystem to the second media delivery subsystem includes managing an order in which the broadcast content is transmitted (i.e. iPPG [i.e. the first media delivery subsystem] may manage to transfer the content entity [i.e. broadcast content] of the messages to iExciter [i.e. the second media delivery subsystem] in accordance with the priority information which indicates the transmission order [i.e. an order in which the broadcast content is transmitted]; For example, “High priority” content entity [i.e. broadcast content] are transmitted at the earliest opportunity whereas Background/Low contents are transmitted in the slots left free by messages of category "High Priority") (¶ 0073 - 0077).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in views of Stanley further in views of Syed as applied to claim 11 above, and further in view of Sridhar et al. (US PG PUB 20100278178), hereinafter "Sridhar".
Regarding Claim 13, Nakao, Stanley and Syed disclose all the features with respect to Claim 11 as described above.
However, the combination of Nakao, Stanley and Syed does not explicitly disclose:
wherein: a size of the at least a first chunk of data is based on a broadcast schedule.
On the other hand, in the same field of endeavor, Sridhar teaches:
wherein: a size of the at least a first chunk of data is based on a broadcast schedule (i.e. file size [i.e. a size of the at least a first chunk of data] is calculated as follows: Duration of Broadcast= EndBroadcastTime – StartBroadcastTime; File Size=Bandwidth of Channel*Duration of Broadcast [i.e. based on a broadcast schedule]) (¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Nakao, Stanley and Syed to include the feature wherein: a size of the at least a first chunk of data is based on a broadcast schedule as taught by Sridhar so that size of the chunks of broadcast content may be determined based on duration of broadcast (¶ 0038).



Allowable Subject Matter
Claims 15-20 would be allowable if the applicant overcome the nonstatutory double patenting rejection set forth in this Office action by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9800636.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451